Citation Nr: 0703485	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUE

Entitlement to service connection for claimed low back 
musculoskeletal disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1966 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  While in service the veteran had a transverse fracture of 
L2, L3 and L4.

3.  The veteran did not have a chronic low back disorder, to 
include degenerative arthritis, that became manifest to a 
compensable degree within the first year after his discharge 
from service.

4.   The veteran is currently shown to have moderate 
osteophytes anteriorly at L3-L4, L4-L5.  

5.  Competent medical opinion states that it less likely than 
not that the veteran's current low back musculoskeletal 
disease is related to the transverse fractures that he 
incurred in service.  


CONCLUSION OF LAW

The veteran does not have a current low back disorder that 
was incurred in or aggravated by military service, nor may 
service connection be presumed.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the January 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2003 letter advised the veteran that VA is 
responsible for requesting records held by Federal agencies 
to include the veteran's service medical records or other 
military records and medical records at VA hospitals.  The 
letter also advised that VA must make reasonable efforts to 
help the veteran to get private records or evidence necessary 
to support his claim.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, the first three content-of-notice 
requirements have been met in this appeal.

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, even though the veteran was not expressly 
advised to "give us all you've got" the Board finds that 
this requirement has been constructively satisfied.

The June 2003 letter stated, "Before we make a decision on 
your claim, we want to make sure all needed medical 
information is available."  The letter asked the veteran to 
provide all medical records in his possession.  The letter 
also advised the veteran of the medical and lay evidence that 
would support his claim, and advised him of the evidence 
currently of record.  The Board accordingly finds that the RO 
constructively advised the veteran to provide any relevant 
medical or lay evidence in his possession not already of 
record.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence before the claim was certified to the Board for 
appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2003 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated. 

The veteran was afforded the appropriate VA medical 
examination.  The veteran was advised of his right to a 
hearing but waived his right to a hearing. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for low back musculoskeletal disease.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Alternatively, service connection may be granted for a 
chronic disability that becomes manifest to a compensable 
degree within the first year after discharge from service.  
38 C.F.R. §§ 3.307, 3/309(a).  In this case, there is no 
evidence of a chronic low back disorder that became manifest 
to any degree within the first year after the veteran's 
discharge, so the presumption does not apply.

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches.  VAOPGCPREC 003-03 (July 16, 
2003)

Only such conditions as are recorded in physical examination 
reports are to be considered as "noted."  The veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In this case, the veteran's service medical record (SMR) 
includes a Report of Medical History dated in January 1966 
stating that the veteran reported pre-enlistment occasional 
low back pain without sciatic radiation, for which he had 
received chiropractic treatment.  The accompanying Report of 
Medical Examination in January 1966 noted a clinical 
evaluation of the spine as "normal" but cited report of 
occasional low back pain, not considered disabling.

The veteran's Report of Medical Examination in February 1969, 
at the time of his discharge from service, noted a clinical 
evaluation of the spine as "normal" and made no notation of 
any current complaint or disorder of the spine.

Based on the evidence above, the Board finds that clear and 
unmistakable evidence does not rebut the presumption of 
soundness.  The Board particularly notes that clinical 
examinations in January 1966 (at the time of the veteran's 
entrance into the service) and in February 1969 (at the time 
of his discharge from service) rated the spine as "normal" 
on examination; the unsupported remarks of the veteran in 
January 1966 regarding pre-service back pain do not clearly 
and unmistakably rebut the presumption of soundness.  
Paulson, supra. 

The veteran's SMR show that in December 1968, while at the 
Camp Pendleton rodeo grounds, the veteran was stepped on by a 
horse and suffered a fractured transverse process of L2, L3 
and L4 on the left side and abrasion and contusion of the 
left flank and left lumbar paravertebral area.   There was 
limitation in the range of motion of the lumbar spine 
secondary to the pain in the left posterior flank.  The 
veteran returned to full duty in February 1969 with a full 
range of motion, no back pain, spasm or other symptoms.  

As noted above, the veteran's discharge examination in 
February 1969 stated the spine was "normal" on examination.  

There is no indication that the veteran received any medical 
or chiropractic treatment for his back during the first year 
after his discharge from service.

The veteran underwent a VA medical examination in September 
2003 during which he complained of back pain, increasing over 
the previous two years.  The veteran stated that he had not 
received medical treatment for his back since 1969.  The 
veteran denied taking pain medication for his back and stated 
that his back disorder did not limit his activities.

The x-rays taken in conjunction with the September 2003 VA 
examination revealed moderate osteophytes anteriorly at L3-
L4, L4-L5. The physician also noted that there was no 
evidence of spondylolysis or spondylolisthesis.  The 
physician's impression was low back musculoskeletal disease 
is without significant disability.   The physician opined 
that it is less likely than not that the veteran's current 
back problem is related to his service incurred transverse 
fractures of L2, L3, and L4.

Evidence of a present condition is generally not relevant to 
a claim for service connection, absent some competent linkage 
to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  A veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this case, the only medical opinion of record on the 
question of nexus between the veteran's military service and 
his claimed low back disorder is that of the VA examiner in 
August 2003, who opined against such a nexus.  The findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

In this case, there is no competent evidence that would tend 
to contradict the opinion of the VA examiner, and the Board 
accordingly finds that the medical evidence weighs against 
entitlement to service connection. 

In addition to the medical evidence, the Board has carefully 
considered the argument presented by the veteran that his 
current back disorder is due to his military service.  As a 
layperson, the veteran is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. 
App. 135 (1994).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
the uncontroverted medical opinion of record states that the 
veteran's current low back disorder is not due to his 
military service.

Given these facts, the Board finds that service connection 
for low back musculoskeletal disease must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for claimed low back musculoskeletal 
disease is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


